Opinion of the Court by
Judge Williams:
The provisions of the will as to the advancements and the legacies must govern and not the parol evidence. If it were clear that a mistake was made by the testator or the draftsman, this would be made to appear on bill filed for the purpose, which is even then doubtful, but perhaps a legatee would be enjoined from asserting a claim which the testator never designed for him, but so long as the unmodified will is permitted to stand of record, its provisions must prevail over any parol evidence, however imposing.
Wherefore, the judgment is affirmed.